Citation Nr: 1018037	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a displaced 
intervertebral disc.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a displaced 
intervertebral disc.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and H.W.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the Arkansas Air National Guard 
from May 1982 to October 2004.  He had several periods of 
active duty and active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2009.  The 
appellant requested that he be able to submit additional 
evidence after the hearing.  The appellant also requested a 
copy of the hearing transcript with 30 days to review it and 
submit any proposed changes.

The appellant submitted additional evidence that was faxed to 
the Board, with a waiver of consideration by the agency of 
original jurisdiction (AOJ), in September 2009.  A hardcopy 
of the same evidence was received at the Board in October 
2009.

In addition, duplicate copies of several items submitted by 
the appellant were forwarded to the Board by the RO in 
October 2009.

Finally, the appellant was provided with a copy of the 
hearing transcript in April 2010.  He was notified that he 
could submit a motion to correct any errors he believed were 
in the transcript.  He was also notified that he had 30 days 
to submit his motion.  As no motion to revise the transcript 
has been received, the Board will proceed with its appellate 
review.  




REMAND

The appellant served in the Arkansas Air National Guard from 
May 1982 to October 2004.  These dates are verified in his 
personnel records and from a National Guard Bureau Form 22 
that reflects the appellant was transferred to the U. S. Air 
Force Reserve Retired list as of October 1, 2004.  The 
appellant was trained as, and served as, a pilot.  His 
training was in F-4 fighters and his National Guard flying 
was done in F-16 fighters.  He had a period of active duty 
for training for his initial pilot training from May 1983 to 
February 1985.  He had a second period of active duty for 
training from June 1988 to October 1988.

Subsequent to September 11, 2001, the appellant served on 
multiple short periods of active duty from September 14, 
2001, to March 23, 2002, in support of Operation Noble Eagle  
This was not continuous active duty, rather it was typically 
periods of 4-5 days, with an exception of approximately two 
months of active duty from September 2001 to November 2001.  
Based on a statement from K. J. Bolyard, M.D., and submitted 
by the appellant in September 2009, the appellant was serving 
in a command center during his periods of active duty in 2001 
and 2002.  

The RO was able to obtain the appellant's personnel records 
through the Defense Personnel Records Image Retrieval System 
(DPRIS).  The RO printed out point summaries for the 
appellant's years in the Arkansas Air National Guard.  The 
summaries dated from May 1982 to May 2000.  The summaries 
listed periods of active duty for training in addition to the 
two periods noted above.  The Board notes that additional 
point summaries up to October 2004 should be printed out and 
included in the record as part of the required development of 
this case.  

In general, the law provides that service connection may be 
granted to a veteran for disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) 
is defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The 
definition also means, in the case of members of the Army 
National Guard or Air National Guard of any state, full-time 
duty under section 316, 502, 503, 504, or 505 of title 32 
U.S. Code.  38 U.S.C.A. § 101(22)(C).  

As noted, the term "active military, naval, or air service" 
includes active duty.  It also includes "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  See McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson v. Brown, 7 Vet. App. 466, 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court), issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
(emphasis added).

The appellant submitted his claim for entitlement to 
disability compensation in July 2007.  He is alleging that he 
suffered back injuries while flying in the Air National 
Guard.  He maintains that additional flying caused increased 
problems with his back due to his being subject to "Gs" 
while flying.  He said this caused a compression of the discs 
his back.  He further alleges that his back injury has 
resulted in bilateral leg disorders.

The Board notes that the appellant was a pilot for a major 
commercial airline during most of his Air National Guard 
service.  The Board also notes the appellant received a 
longstanding military waiver for a sinus disorder, to include 
allergic rhinitis.  

A review of his service treatment records (STRs) reflects 
that he was initially seen for complaints of back spasm in 
January 1984.  He injured his back when he bent over to pick 
up a basketball at a gym.  He was diagnosed with low back 
strain at the time.  

In October 1987, he suffered another episode of back pain 
that occurred while flying.  The report on AF Form 711gC, 
Life Sciences Report of a Class C Physiological Mishap, noted 
that the appellant developed sudden pain in the right 
thoracic erector spinae muscle group when he was doing a bomb 
run.  He had rolled his plane in order to check his bomb 
accuracy when he felt the pain.  The flight surgeon's comment 
was that the injury must have been induced by a combination 
of body position in the cockpit and superimposed G forces.  

A clinical entry from that time noted that he strained his 
back while pulling 5 Gs.  The appellant was transported to 
St. Edwards.  X-rays were said to be negative.  The 
assessment was probable strained muscle.  The appellant was 
placed on muscle relaxers and pain medication.  He was to 
receive physical therapy.  He was placed in a Duties Not 
Involving Flying (DNIF) status.  A note from a private 
physician, R. Ingram, M.D., was received in November 1987.  
Dr. Ingram said the appellant had been under his care.  He 
was examined and cleared to fly on November 9, 1987.  He was 
returned to duties involving flying that same date.

An entry from August 1988 noted that the appellant complained 
of a stiff neck since "pulling Gs" in the prior week.  

The appellant had several physical examinations and received 
multiple checks on his health status as it related to 
qualifying for flight status.  There were no additional 
entries regarding problems related to the back or neck until 
1999.  An AF Form 1042, Medical Recommendation for Flying or 
Special Operational Duty, dated September 23, 1999, indicated 
that the appellant was medically restricted from flying or 
special operational duty.  The date for DNIF status was said 
to be August 31, 1999, and the status was expected to last 90 
days.  The reasons given were back surgery and failure to 
complete physical examination.

Included in the STRs was an operative summary from 
Presbyterian Hospital of Plano that noted a pre- and 
postoperative diagnosis of central protrusion of L5-S1 with 
posterior annular fissure.  A second AF 1042, dated in 
December 1999, noted that a waiver was pending because of the 
back surgery.  Also include in the STRs was a letter from Dr. 
Bolyard, in his status as Chief of Aerospace Medicine, dated 
in December 1999.  Dr. Bolyard noted that the appellant's 
symptoms began in March 1999 while unloading baggage at the 
airport.  After a period of evaluation and treatment he had 
surgery in September 1999.  Dr. Bolyard said the appellant 
had returned to a physically active lifestyle with no 
continued symptoms.  He asked that the appellant be given a 
waiver to continue his military flying duties.  

An AF Form 1042, dated in January 2000, reported that the 
appellant was given a waiver for 2 years to continue in his 
status as an F-16 pilot.  

Apparently a review of the waiver was conducted in September 
2001.  There is a letter from T. A. Wood, D.C., dated in 
August 2001, wherein he stated he had treated the appellant 
for neuromusculoskeletal complaints that had responded well.  
Dr. Woods said there were no restrictions or limitations to 
the appellant's physical capabilities and that he was capable 
of full duties and activities.  

Dr. Bolyard prepared an aeromedical summary of the 
appellant's status in September 2001.  He noted that the 
appellant was working in the unit command post and was not 
currently flying.  He had "0" flying hours in the previous 
six months.  He recounted the medical history of surgery and 
recovery.  He said the appellant was released to fly at his 
civilian job in November 1999 and released from his surgeon's 
care in December 1999.  He said the appellant had minimal 
difficulty with his back and continued with an active 
lifestyle and active civilian flying job.  He said the 
appellant required no medications on a routine basis and had 
a normal physical examination.  There had been no indication 
for follow-up diagnostic testing.  He provided a diagnosis of 
displacement of lumbar intervertebral disc without myelopathy 
that was treated with incision and excision of joint 
structures; other excision of joint; other specified sites.

Dr. Bolyard recommended a continuation of the waiver for the 
back surgery until September 2004.  A senior reviewer also 
signed off on the recommendation.  Other entries in the STRs 
reflect that the waiver was granted to September 2004.  As 
previously noted, the appellant retired from the Air National 
Guard in October 2004.

The appellant has submitted private treatment records from a 
number of sources in support of his claim.  There are 
chiropractic records dating to December 1998 that do record 
treatment for back pain that month and in February 1999, 
prior to the injury in March 1999.  A July 1999 entry from R. 
D. Guyer, M.D., noted that the appellant complained of right 
calf pain and numbness and tingling, right hamstring numbness 
and tingling, and right hip and low back pain.  The appellant 
told him that the symptoms began March 3, 1999, when the 
appellant was removing baggage from the airport security 
equipment.  There was no reference to the appellant's Air 
National Guard service of any back problems existing prior to 
the March 1999 injury.

Also submitted were records from V. Medlock-Graham, a 
physical therapist.  Ms. Medlock-Graham wrote to a party 
regarding the appellant's injury and status in December 1999.  
She said, based on her review of the records, the appellant 
injured his back when he bent over to pick up a bag in March 
1999.  She said the medical records were consistent with a 
diagnosis of lumbalgia and mild lumbar spondylosis that she 
also said was apparently of a chronic nature.  She answered 
several questions in the letter to include that the medical 
documentation supported a causal relationship between the 
accident and a strain type injury to the lumbar region 
suffered by the appellant.  In addition, she said that no 
specific prior injuries were reported.  She said that the 
mild lumbar spondylosis was consistent with a pre-existing 
degenerative lumbar spondylosis.  

The appellant continued to experience complaints related to 
his back and legs.  He was seen in the emergency room at St. 
Edwards Mercy Medical Center in May 2003.  He complained of 
pain in his left back in the upper mid-back area.  The 
appellant had been involved in trying to pick up a motorcycle 
for a family member and felt something pull in his left upper 
back.  He had improved but felt something really strain that 
morning when he was in the shower.  

An August 2006 evaluation by Dr. Guyer noted that the 
appellant had squatted to pull up a weed and felt something 
pull in his low back area that radiated to both sides of his 
low back.  The appellant underwent surgery for a herniated 
nucleus pulposus, left L3-4, with extrusion in September 
2006.  

The appellant was afforded a VA examination in February 2008.  
The examiner noted the STR entries regarding back strain in 
1984 and 1987.  There was also a review of the private 
medical records that reflected the back injury in March 1999 
and subsequent treatment.  The examiner determined that the 
appellant's current symptoms were related to his injury in 
1999.  The examiner stated that the two incidents of back 
strain in 1984 and 1987 resolved in service.

An addendum opinion was obtained in February 2009.  The 
opinion remained the same - the appellant's current back 
disorder was related to his injury of March 1999 and not due 
to the strains in service.  The examiner said those incidents 
were minor and the problems were resolved.  He said the March 
1999 injury lead to surgery and continued complaints of back 
pain.  The examiner did not provide a discussion of the 
appellant's theory of how his exposure to G forces while 
flying had a cumulative effect on his back and had ultimately 
led to his disc problem.

The appellant submitted statements from two physicians in 
support of his claim.  M. W. Callaway, M.D., provided a 
statement in June 2008.  He said he had treated the appellant 
over the last several years.  He said that, looking back 
through the continuum of the appellant's care and his 
occupational history, he thought it was reasonable to say 
that the appellant's "jet piloting" was at least somewhat 
contributory to his back problems.

The appellant also submitted a statement from G. T. Jones, 
M.D., dated in December 2008.  Dr. Jones said the appellant 
was a longstanding patient of his with underlying back 
difficulties that had progressed to a level that severe 
degenerative disc and lumbar changes were present.  He said 
he had treated the appellant in the 1990's at Holt Krock 
Clinic and at River Valley Orthopedics.  He said those 
records had been requested but not identified.  Dr. Jones 
said there was confirmation at that time of discussions with 
the appellant as to the relation between his back pain and 
disc difficulties and his flight activities, particularly in 
terms of high speed and maneuverability with fighter 
training.  

Dr. Jones added that he had a strong recollection and, that 
he stated unequivocally, that there were back problems at 
that point in time that were related to the appellant's 
flight training and high G activities.  He also said that, 
based on that knowledge, he would state with medical 
certainty that there was an association between those 
activities and his current level of disability and back 
troubles.  

Dr. Jones did not address the significance of the injury of 
March 1999.  Nor did he identify what "back problems" he 
meant that were present in the 1990's as opposed to the 
specific diagnosis available after magnetic resonance imaging 
(MRI) done after the injury in March 1999.  Nor did he relate 
how the subsequent back injuries documented in May 2003 and 
July 2006 related to the appellant's unidentified back 
problems while serving in the National Guard.  Dr. Jones has 
referenced treatment records that he said would support his 
opinion.  Those records should be sought on remand.  Also, 
Dr. Jones should be allowed to provide a more specific 
opinion as to the exact nature of back problems he was aware 
of in the 1990's.  

The appellant submitted lay statements from other pilots that 
attested to experiencing back problems from flying where they 
were exposed to G forces in the cockpit.  

Finally, the appellant testified that he had been approved 
for Social Security Administration (SSA) disability benefits.  
He said the disability related to his back and leg problems.  
It appears that the SSA records are relevant to his current 
claim and must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 are complied 
with and satisfied.

The appellant should be notified of how he 
can establish his status as a veteran.  He 
should also be asked to submit evidence of 
when he last flew as a pilot for the Air 
National Guard. 

2.  The AOJ should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
appellant that are not already of record.  

Dr. Jones identified two sources of 
records in his statement.  The appellant 
should be asked to provide those records 
or to authorize VA to obtain them on his 
behalf.

The appellant should also be informed 
that Dr. Jones failed to identify any 
specific back problem that was present 
when he treated the appellant in the 
1990's.  His statement was general in 
nature.  The appellant should be advised 
to have Dr. Jones provide greater detail 
and specifics as to what he treated the 
appellant for in regard to his back 
complaints.  

3.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The AOJ should also ask the appellant 
to either provide, or authorize the AOJ 
to obtain any records related to his 
disability from his commercial airline 
employer.  This would include records 
pertaining to his initial workman's 
compensation claim and long-term 
disability claim.

5.  The AOJ should print out, or obtain, 
additional point statements for the 
appellant's Air National Guard service 
for the period from May 2000 to September 
2004.

6.  Upon completion of the above 
development, the appellant should be 
afforded a VA examination by a physician 
to determine the nature of his claimed 
back disorder and bilateral leg disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All necessary tests should be conducted 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should note the appellant's 
contentions that his back disorder is the 
result of his years of flying with 
exposure to G forces.  In that regard, 
there are two service treatment entries 
that relate to complaints of thoracic and 
neck pain due to G forces sustained while 
flying in 1987 and 1988, respectively.  
The appellant has also submitted lay 
statements from fellow pilots attesting 
to their own development of back problems 
that they have related to their exposure 
to G forces.  He also submitted 
statements from Dr. Callaway and 
Dr. Jones that support the contention.  

The examiner should fully describe the 
manifestations of the appellant's back 
disorder and identify any disorders of 
the lower back that may be present.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 50 
percent probability or greater that any 
such diagnosed disorder is related, even 
in part, to the appellant's service.  
(The examiner should take note that the 
appellant's service was with the Air 
National Guard and that periods of active 
duty and ACDUTRA were relatively short, 
although spread over a period of over 22 
years.)

The examiner should also evaluate the 
appellant for any existing bilateral leg 
disorder.  The examiner is requested to 
provide an opinion as to whether any 
existing leg disorder is related to the 
appellant's current back disorder.  If 
that is not the case, the examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any such 
diagnosed disorder is related to the 
appellant's military service.

The examiner should provide a complete 
rationale for all conclusions reached.

7.  If any benefit sought is not granted, 
the appellant, and his representative, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

